                                  UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF ALABAMA




In re                                                                                Case No. 20−32379
                                                                                     Chapter 13
Cecil Scott ,
        Debtor.



                  NOTICE OF FILING OF CLAIM BY DEBTOR OR TRUSTEE
To:     Success Unlimited Academy
        2328 Fairlane Drive
        Montgomery, AL 36116

      Pursuant to Section 501(c) of the Bankruptcy Code and Rule 3004, Federal Rules of Bankruptcy Procedure, the
Debtor or Trustee has filed a proof of claim on your behalf in the amount of $3192.00.

       You are notified that you may file your own proof of claim for the proper amount and showing proper
perfection of a security interest, if any. A proof of claim form can be obtained by visiting
www.uscourts.gov/forms/bankruptcy−forms. Claims should be filed electronically through the court's website at:
www.almb.uscourts.gov/electronic−proofs−claim.



Dated May 4, 2021




                                                              Juan−Carlos Guerrero
                                                              Clerk of Court
c: Trustee
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 20-32379-WRS
Cecil Scott                                                                                                            Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: May 04, 2021                                               Form ID: ntcclmdb                                                          Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 06, 2021:
Recip ID                 Recipient Name and Address
db                     + Cecil Scott, 101 S. Burbank Drive; Apt. A63, Montgomery, AL 36117-2764
4504466                + Sucess Unlimited Academy, 2328 Fairlane Drive, Montgomery, AL 36116-1604

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 06, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 4, 2021 at the address(es) listed below:
Name                               Email Address
Bankruptcy Administrator
                                   ba@almb.uscourts.gov

Larry E. Darby, Esq
                                   on behalf of Creditor ADDISON PARK APARTMENTS LDarbyEsq@knology.net
                                   bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Paul D. Esco
                                   on behalf of Debtor Cecil Scott paul.esco@aol.com
                                   lkeltz@live.com;paulescolaw@gmail.com;escolawfirm@live.com;r51603@notify.bestcase.com

Sabrina L. McKinney
                                   trustees_office@ch13mdal.com


TOTAL: 4
